--------------------------------------------------------------------------------

Exhibit 10.42
 
ROSETTA RESOURCES INC. 2009 CHANGE-IN-CONTROL PLAN FOR EXECUTIVE OFFICERS
 
This Rosetta Resources Inc. Change-in-Control Plan (the “Plan”), is effective as
of December 7, 2009 (the “Effective Date”).
 
WHEREAS, Rosetta Resources Inc. (the “Employer”), wishes to employ certain
individuals in executive level positions;
 
WHEREAS, it is the intent of the Employer that the Plan shall constitute an
unfunded severance plan, and to the extent applicable, an unfunded nonqualified
deferred compensation arrangement; and
 
WHEREAS, in order to retain the services of such individuals, the Employer
desires to provide certain severance benefits as provided herein;
 
NOW, THEREFORE, the Employer hereby establishes the Plan as follows:
 
ARTICLE I
 
DEFINITIONS.
 
As used in this Plan, the following terms have the following meanings:
 
(a)           “Affiliate” means, with respect to any entity, any other
corporation, organization, association, partnership, sole proprietorship or
other type of entity, whether incorporated or unincorporated, directly or
indirectly controlling or controlled by or under direct or indirect common
control with such entity.
 
(b)           “Base Salary” means the amount of Executive’s regular annual
salary, paid periodically and not based on performance, as reflected in the
Employer’s payroll records.
 
(c)           “Board” means the Board of Directors of the Employer.
 
(d)           “Cause” means a finding by the Committee of acts or omissions
while employed by the Employer, constituting, in the Committee’s sole
discretion, (i) a breach of duty by Executive in the course of Executive’s
employment involving fraud, acts of dishonesty (other than inadvertent acts or
omissions), disloyalty to Employer or its Affiliates, or moral turpitude
constituting criminal felony; (ii) conduct by Executive that is materially
detrimental to Employer, monetarily or otherwise, or reflects unfavorably on
Employer or Executive to such an extent that Employer’s best interests
reasonably require the termination of Executive’s employment; (iii)  Executive’s
failure to comply with or enforce Employer’s policies concerning equal
employment opportunity, including engaging in sexually or otherwise harassing
conduct; (iv) Executive’s repeated insubordination; (v) Executive’s failure to
comply with or enforce, in any material respect, all other personnel policies of
Employer or its Affiliates; (vi) Executive’s failure to devote Executive’s full
working time and best efforts to the performance of Executive’s responsibilities
to Employer or its Affiliates; (vii) Executive’s conviction of, or entry of a
plea agreement or consent decree or similar arrangement with respect to a felony
or any violation of federal or state securities laws; or (viii) Executive’s
failure to cooperate with any investigation or inquiry authorized by the
Committee or conducted by a governmental authority related to the business or
Executive’s conduct.

 

--------------------------------------------------------------------------------

 
 
(e)           “Change in Control” means a Corporate Change in which (i)
individuals who were directors of Employer immediately prior to a Control
Transaction shall cease, within two years of such Control Transaction to
constitute a majority of the Board of Directors of Employer (or of the Board of
Directors of any successor to Employer or to a company which has acquired all or
substantially all its assets) other than by reason of an increase in the size of
the membership of the applicable Board that is approved by at least a majority
of the individuals who were directors of Employer immediately prior to such
Control Transaction or (ii) any entity, person or Group acquires shares of
Employer in a transaction or series of transactions that result in such entity,
person or Group directly or indirectly owning beneficially 50% or more of the
outstanding shares of Common Stock.
 
(f)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(g)           “Committee” means the Compensation Committee of the Board of
Directors.
 
(h)           “Corporate Change” means (i) the dissolution or liquidation of
Employer; (ii) a reorganization, merger or consolidation of Employer with one or
more corporations (other than a merger or consolidation effecting a
reincorporation of Employer in another state or any other merger or
consolidation in which the shareholders of the surviving corporation and their
proportionate interests therein immediately after the merger or consolidation
are substantially identical to the shareholders of Employer and their
proportionate interests therein immediately prior to the merger or
consolidation) (collectively, a “Corporate Change Merger”); (iii) the sale of
all or substantially all of the assets of Employer or an affiliate as defined in
the Rosetta Resources Inc. 2005  Long-Term Incentive Plan; or (iv) the
occurrence of a Change in Control.
 
(i)           “Control Transaction” means (i) any tender offer for or
acquisition of capital stock of Employer pursuant to which any person, entity,
or Group directly or indirectly acquires beneficial ownership of 20% or more of
the outstanding shares of Common Stock; (ii) any Corporate Change Merger of
Employer; (iii) any contested election of directors of Employer; or (iv) any
combination of the foregoing, any one of which results in a change in voting
power sufficient to elect a majority of the Board of Directors of Employer.
 
(j)           “Covered Termination” means: (1) the termination of an Executive’s
employment with the Employer for any reason other than death, Inability to
Perform, or for Cause; or (2) the resignation of the Executive from such
employment with Good Reason.
 
(k)           “Eligible Executive” means an Executive who has experienced a
Covered Termination.
 
(l)           “Employment Termination Date” means the effective date of
termination of Executive’s employment pursuant to Employer policies and
applicable law.

 
2

--------------------------------------------------------------------------------

 
 
(m)           “Executive” means an individual employed by the Employer in the
position of Vice President or higher, who has been designated by the Committee
to be eligible to participate in the Plan, or who has accepted a written offer
of employment which includes eligibility for participation in this Plan, and who
commences employment in such position and capacity as a full-time employee of
the Employer.   A list of all individuals designated as Executives at any given
time shall be appended as Appendix A to the Plan.  Once designated on Appendix A
as an Executive under the Plan, such Executive shall remain so designated and
shall continue to be an Executive hereunder until the earliest to occur of (i)
the date on which such Executive is removed from Appendix A by action of the
Committee or by the Board, (ii) such Executive’s termination of employment for
any reason, or (iii) the death of the Executive.
 
(n)           “Good Reason” means any of the following actions if taken without
Executive’s prior written consent: (i) following the designation of an Executive
by the Compensation Committee on Appendix A to the Plan, any reduction of the
multiple or percentage applicable to an Executive, or removal of Executive,
through a subsequent amendment to Appendix A to the Plan, (ii) a material
diminution in Executive’s base compensation; or (iii) any permanent relocation
of Executive’s place of business to a location 50 miles or more from the
then-current location, provided such relocation is a material change in
geographic location at which Executive must provide substantial services for
purposes of Section 409A.  Neither a transfer of employment among Employer and
any of its Affiliates, a change in the co-employment relationship, nor a mere
change in job title constitutes “Good Reason.”  To exercise the right hereunder
to terminate for Good Reason, Executive must provide Notice of Termination to
Employer of his belief that Good Reason exists within 60 days of the initial
existence of the Good Reason condition, and that notice shall describe the
condition(s) believed to constitute Good Reason.  Employer shall have 30 days to
remedy the Good Reason condition(s).  If not remedied within that 30-day period,
Executive may submit a Notice of Termination; provided, however, that the Notice
of Termination invoking Executive’s right to terminate his employment for Good
Reason must be given no later than 100 days after the date the Good Reason
condition first arose; otherwise, Executive is deemed to have accepted the
condition(s), or the Employer’s correction of such condition(s), that may have
given rise to the existence of Good Reason.
 
(o)           “Group” means persons who act “in concert” as described in
Sections 13(d)(3) and/or 14(d)(2) of the Securities Exchange Act of 1934, as
amended.
 
(p)           “Inability to Perform” means and shall be deemed to have occurred
if Executive has been determined under Employer’s long-term disability plan to
be eligible for long-term disability benefits.  In the absence of Executive’s
participation in, application for benefits under, or existence of such a plan,
“Inability to Perform” means a finding by the Committee in its sole discretion
that Executive is, despite any reasonable accommodation required by law, unable
to perform the essential functions of Executive’s position because of an illness
or injury for (i) 60% or more of the normal working days during six consecutive
calendar months or (ii) 40% or more of the normal working days during twelve
consecutive calendar months.
 
(q)           “Notice of Termination” means a written notice that shall (i)
indicate the specific termination provision in this Plan relied upon; (ii) in
the case of a termination for Inability to Perform, Cause, or Good Reason, set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision invoked; and
(iii) if the termination is by Executive for Good Reason, or by Employer for any
reason, specify the Employment Termination Date.  The failure by Employer or
Executive to set forth in the Notice of Termination any fact or circumstance
that contributes to a showing of Cause or Good Reason shall not waive any right
of Employer or Executive or preclude either of them from asserting such fact or
circumstance in connection with a claim or appeal for benefits under this Plan.

 
3

--------------------------------------------------------------------------------

 
 
(r)           “Section 409A” means Section 409A of the Code and the regulations
promulgated thereunder, and any other applicable Treasury guidance, as in effect
at the time any payment or other action is to be taken under this Plan.
 
(s)           “Separation Agreement” means a general release agreement in a form
acceptable to Employer which is not revoked by Eligible Executive prior to the
date it becomes effective.
 
ARTICLE II
 
EMPLOYMENT.
 
Executives under this Plan shall be employed on an at-will basis, to the maximum
extent permitted by applicable law.  This Plan shall not, and shall not be
construed or interpreted as, creating a contract of employment with any person.
 
ARTICLE III
 
COMPENSATION UPON TERMINATION OF EMPLOYMENT
 
(a)           Termination of Employment for Any Reason.  If Executive’s
employment is terminated, Employer shall pay to Executive (or in the case of
death of Executive, to such person as Executive shall designate in a written
notice to Employer or, if no such person is designated, to Executive’s estate)
any unpaid portion of Executive’s Base Salary through the Employment Termination
Date, any earned but unused vacation according to Employer’s policies then in
effect, and any unreimbursed business expenses, at the time and in the manner
required by applicable law, but in no event later than March 15 of the year
following the year of the Executive’s death or termination of employment.
 
(b)
Termination Following Corporate Change.

 
(1)           If, within the two-year period following a Corporate Change,
Executive’s employment with Employer or an Affiliate or successor of Employer is
terminated due to a Covered Termination, Executive will be paid the payments
described in Section (a) of Article III of this Plan.  In addition, if, within
21 or 45 days after the Employment Termination Date, as applicable, Executive
has signed a Separation Agreement and Executive does not revoke such Separation
Agreement, in lieu of any payments under Section (b) of Article III of the
Rosetta Resources Inc. Executive Severance Plan, Eligible Executive shall be
entitled to receive the following amounts:
 
(A)   The designated percentage or multiple, as set forth in Appendix A to the
Plan as of the Employment Termination Date of such Executive, multiplied times
the Eligible Executive’s Base Salary in effect on the Employment Termination
Date;

 
4

--------------------------------------------------------------------------------

 
 
(B)    The designated percentage or multiple, as set forth in Appendix A to the
Plan as of the Employment Termination Date of such Executive, multiplied times
the Executive’s target performance bonus percentage for one year, utilizing the
greater of (i) the target performance bonus percentage for the performance
period in effect on the Employment Termination Date, or (ii) the target
performance bonus percentage for the performance period in effect on the day
preceding the date of the Corporate Change;
 
(C)    Full and immediate vesting of all Employer stock options and restricted
stock awards held by Eligible Executive as of the Employment Termination Date;
 
(D)    With respect to Employer stock options that are vested as of the
Employment Termination Date, Executive may exercise those options according to
the terms of the Rosetta Resources Inc. 2005 Long-Term Incentive Plan.
 
(2)           The additional payments provided for in Sections (a) and (b) of
this Article III shall be paid in a single lump-sum payment no later than 60
days after the Employment Termination Date, but in no event shall such single
lump sum payment be paid later than the March 15 of the year following the year
in which the Executive’s Termination of Employment occurs.
 
(3)           The Employer shall use commercially reasonable efforts to avoid
payments under Section (b) of this Article III to be subject to excise taxes
under section 280G of the Code that would be applied to the Executive’s payments
under Code Section 4999.  If the Executive would receive payments under Section
(b) of this Article III that would result in a Code section 280G excise tax, the
Executive shall receive under Section (b) of Article III the greater of the
following:  (i) the payments reduced to avoid imposition of the Code section
280G excise tax, or (ii) the payments reduced by the Code section 280G excise
tax if such tax is required to be applied and withheld.  The determination of
the amount to be paid under Section (b)(3) of this Article III will be made at
the expense of Employer by Employer’s regular independent accounting firm, which
shall provide detailed supporting calculations to both Employer and Executive.
 
(c)           COBRA Reimbursement.  In addition, if Executive’s employment with
Employer or an Affiliate or successor of Employer is terminated or ends under
the circumstances set forth in Section (b) of this Article III, and if Executive
has signed a Separation Agreement and does not revoke such Separation Agreement
as provided therein, Executive will receive, in addition to any other payments
due under this Plan, the following benefit: if, at the time of the Employment
Termination Date, Executive participates in one or more group health plans
offered or made available by Employer and Executive is eligible for and elects
to receive continued coverage under such plans in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or any
successor law, Employer will reimburse Executive during the 12-month period
following the Employment Termination Date, for the difference between the total
amount of the monthly COBRA premiums for the same coverage as in effect on the
Employment Termination Date, that are actually paid by Executive for such
continued health plan benefits and the total monthly amount of the same premiums
charged to active senior executives of Employer for health insurance
coverage.  Such reimbursement shall be made within the 90-day period following
Executive’s payment of each monthly COBRA premium.  Provided, however, that
Employer’s reimbursement obligation under this Section (c) shall terminate upon
the earlier of (i) the expiration of the time period described above or (ii) the
date Executive becomes eligible for health insurance coverage under a subsequent
employer’s group health plan without being subject to any preexisting-condition
exclusion under that plan, which occurrence Executive shall promptly report to
Employer.  Provided further, however, the amount of COBRA reimbursement during a
calendar year may not affect the COBRA expenses eligible for reimbursement in
any other calendar year.

 
5

--------------------------------------------------------------------------------

 
 
(d)           Exclusive Compensation and Benefits.  The compensation and
benefits described in this Article, along with the associated terms for payment,
constitute all of Employer’s obligations to Executive with respect to the
termination of Executive’s employment with Employer and/or its Affiliates.
However, nothing in this Plan is intended to limit any earned, vested benefits
that Executive may have under the applicable provisions of any benefit plan of
Employer in which Executive is participating at the time of the termination of
employment.
 
(e)           Compliance with Section 409A.  It is the intent of this Plan to
comply with the requirements of Section 409A so that none of the payments and
benefits to be provided hereunder will be subject to the income recognition,
additional tax and interest imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. Employer shall not be liable to
Executive for any adverse tax consequences imposed upon Executive as a result of
Section 409A.  Payments under the Plan shall be made only on the date or dates
provided herein, and no acceleration or deferral of any such payments shall be
made either by the Employer or at the request of the Executive.  Each
aforementioned payment is a separate “payment” within the meaning of Treasury
Regulation section 1.409A-2(b)(2)(iii).
 
(f)           Specified Employee Determination and Payment. If Employer
determines that Section 409A applies to payments to an Executive under this
Plan, and such Executive is a “specified employee” on the date of Executive’s
“separation from service,” as those terms are defined in and pursuant to Section
409A, then, notwithstanding any provision of this Plan to the contrary, no
payment of compensation under this Plan which has been determined to be a
payment of “deferred compensation” within the meaning of Section 409A shall be
made to Executive during the period lasting six months from the date of
Executive’s separation from service unless Employer determines that there is no
reasonable basis for believing that making such payment would cause Executive to
suffer adverse tax consequences pursuant to Section 409A.  If any payment to
Executive is delayed pursuant to the foregoing sentence, such payment instead
shall be paid, without interest, on the first business day following the
expiration of the six-month period referred to in the prior sentence.
 
(g)           Payment after Executive’s Death.  In the event of Executive’s
death after Executive becomes entitled to a payment or payments pursuant to this
Article III, any remaining unpaid amounts shall be paid, at the time and in the
manner such payments otherwise would have been paid to Executive, to such person
as Executive shall designate in a written notice to Employer (or, if no such
person is designated, to Executive’s estate).  Notwithstanding anything herein
to the contrary, an Executive who has been determined to be a “specified
employee” who dies following such Executive’s “separation from service”, as
provided in Section 409A, but prior to the six (6) month anniversary of the date
of Executive’s “separation from service,” then any amounts payable under this
Plan which are determined by the Employer to be subject to Section 409A, payment
of which is delayed in accordance with this Article III, will be payable in a
lump sum as soon as administratively practicable after the date of Executive’s
death and all other amounts payable under this Plan will be payable in
accordance with the payment schedule applicable to each payment or benefit.

 
6

--------------------------------------------------------------------------------

 
 
(h)           Offset.  To the maximum extent permitted by applicable law,
Employer may set off against, and Executive authorizes Employer to deduct from,
any payments due to the Executive, or to Executive’s heirs, legal
representatives, or successors, as a result of the termination of the
Executive’s employment any amounts which may be due and owing to Employer or any
of its Affiliates by the Executive, whether arising under this Plan or
otherwise; provided, however, that any such set off and deduction shall be made
in a manner that complies with Section 409A and other laws, to the extent
applicable.
 
ARTICLE IV
 
NO OBLIGATION TO PAY.
 
With regard to any payment due to Executive under this Plan, to the maximum
extent permitted by applicable law, it shall not be a breach of any provision of
this Plan for Employer to fail to make such payment to Executive if (i) Employer
is legally prohibited from making the payment; (ii) Employer would be legally
obligated to recover the payment if it was made; or (iii) Executive would be
legally obligated to repay the payment if it was made.
 
ARTICLE V
 
DEDUCTIONS AND WITHHOLDINGS.
 
With respect to any payment to be made to the Executive, Employer shall deduct,
where applicable, any amounts authorized by Employee, and shall withhold and
report all amounts required to be withheld and reported by applicable law.
 
ARTICLE VI
 
NOTICES.
 
(a)           All notices, requests, demands, and other communications required
or permitted to be given or made by either party shall be in writing and shall
be deemed to have been duly given or made (1) when delivered personally, or (2)
when deposited in the United States mail, first class registered or certified
mail, postage prepaid, return receipt requested, to the party for which intended
at the following addresses (or at such other addresses as shall be specified by
the parties by like notice, except that notices of change of address shall be
effective only upon receipt):

 
7

--------------------------------------------------------------------------------

 
 
(b)
If to Employer, at:

 
Rosetta Resources Inc.
Attn: General Counsel
717 Texas, Suite 2800
Houston, Texas 77002
 
(c)           If to Executive, at Executive’s then-current home address on file
with Employer.
 
ARTICLE VII
 
MITIGATION.
 
Executive shall not be required to mitigate the amount of any payment provided
for in this Plan by seeking other employment or otherwise, nor shall the amount
of any payment provided for in this Plan be reduced by any compensation earned
by Executive as the result of employment by another employer after the date of
termination of Executive’s employment with Employer, or otherwise.
 
ARTICLE VIII
 
BENEFITS UNASSIGNABLE.
 
Executive shall not have any right to pledge, hypothecate, anticipate, or in any
way create a lien upon any payments or other benefits provided under this Plan;
and no benefits payable under this Plan shall be assignable in anticipation of
payment either by voluntary or involuntary acts, or by operation of law, except
by will or pursuant to the laws of descent and distribution.
 
ARTICLE IX

 
AMENDMENT AND TERMINATION.
 
The Employer may amend or terminate this Plan at any time by action of the
Board, subject to the rights of any Eligible Executive who has incurred a
Covered Termination as of the date of such amendment or termination.  Provided,
however, that the Board may delegate to an appropriate subcommittee of the Board
or to a specified officer of the Corporation the authority to amend the Plan for
the purpose of conforming the Plan to the requirements of Section 409A as
interpreted in Treasury Regulations or other guidance.
 
ARTICLE X

 
GOVERNING LAW; VENUE.
 
This Plan shall be governed by the laws of the State of Texas except for its
laws with respect to conflict of laws, and except to the extent preempted by any
federal law.  The exclusive forum for any lawsuit arising from or related to
Executive’s employment or this Plan shall be a state or federal court in Harris
County, Texas.  To the extent this Plan is governed by federal law, nothing
herein shall prevent or prohibit Employer from removing to an appropriate
federal court any action brought in state court.

 
8

--------------------------------------------------------------------------------

 
 
ARTICLE XI
 
ADMINISTRATION, CLAIMS, APPEALS, EXHAUSTION REQUIREMENT.
 
(a)           Plan Administrator.  The overall responsibility for the
administration and control of this Plan resides with the Committee.
 
(b)           Powers.  The Committee has the following authority with respect to
the Plan:
 
(1)           The responsibility for the day to day administration and operation
of the Plan;
 
(2)           The authority to issue and implement such rules as the Committee
deems appropriate to administer the Plan;
 
(3)           The authority to interpret the Plan’s provisions, and to make
factual determinations under the Plan, including but not limited to, the power
to determine eligibility for payments hereunder, and the right to resolve and
determine ambiguities, inconsistencies, and omissions in the provisions hereof;
 
(4)           The authority to appoint or designate such person or persons as
the Committee deems necessary or advisable to carry out the administrative
duties hereunder.
 
(c)           Claims. The Committee shall have the power and authority to
determine claims for payments under the Plan, and shall make all factual
determinations under the Plan in relation to any claim, or as otherwise required
in this Plan.  Except as otherwise provided herein, the Executive (“claimant”)
may make a claim for payment hereunder, or a claim contesting a factual
determination hereunder, within 30 days of receipt of notice of such factual
determination, or of any event giving rise to the existence of a right of
payment under this Plan.  The Committee shall make a determination on a claim
hereunder within 30 days of the receipt of a claim for payments under this Plan,
and the claimant shall have the right to submit documentation or other evidence
to the Committee in support of such claim.  The Committee may, by written notice
to the claimant within the original 30 day claim period, have an additional 30
days in which to make a decision on the initial claim.  If the Committee does
not provide a notice of extension or a decision on the initial claim within the
time limits provided in this Article, the claim will be deemed denied for
purposes of this Article.
 
(d)           Appeal of Denied Claim.  If a claim under Section (c) of this
Article is denied or deemed denied, the claimant may file a written appeal with
the full Board.  The claimant shall have the right to submit any additional
documentation or other evidence to the Board in support of such appeal.  The
Board shall make its decision and provide notice thereof in writing to the
claimant within 30 days of the receipt of the appeal.  Provided, however, the
Board may, by written notice to the claimant within the original 30 day
appeal  period, have an additional 30 days  in which to make a decision on the
initial appeal.  If the Board does not provide a notice of extension or a
decision on the initial appeal within the time limits provided in this Article,
the claim will be deemed denied for purposes of this Article.

 
9

--------------------------------------------------------------------------------

 
 
(e)           Contents of Notice of Denied Claim or Appeal.   Notice of any
denied claim or appeal provided by the Committee or the Board, as appropriate,
shall be in writing, and shall contain the following, at a minimum:
 
(1)           The facts determined, claim determination made or decision on
appeal (herein, the “determination”);
 
(2)           A summary of the facts on which the determination was based;
 
(3)           The relevant provisions of this Plan on which the determination
was based;
 
(4)           If appropriate, a description of any information or documentation
required to complete the claimant’s claim; and
 
(5)           A description of the claimant’s appeal rights, if any.
 
(f)           Exhaustion of Administrative Remedy Required.  Executive may not
bring a proceeding in any court under this Plan, or intended to enforce any
provision of this Plan, without first having exhausted the administrative
remedies provided herein.
 
(g)           Limitation of Actions.   No action may be brought to enforce any
provision of this Plan after twelve (12) months following the denial of the
later of: (i) the claimant’s claim under Section (c) of this Article XI, or (ii)
the denial of the appeal provided for in Section (d) of this Article XI.
 
ARTICLE XII
 
TREATMENT OF PLAN UNDER ERISA.
 
Is the intent of the Employer, and this Plan shall be interpreted, construed and
operated such that, this Plan shall be a “top-hat” plan exempt from certain
provisions of ERISA, as provided in and within the meaning of Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA, as appropriate.  Benefits under this Plan
shall be paid solely out of the general assets of the Employer and shall
constitute an unsecured obligation of the Employer.
 
IN WITNESS WHEREOF, Employer has caused this Plan to be executed on its behalf
by its duly authorized officer, and such duly authorized officer has executed
this Plan, effective as of the Amendment Date first set forth above.
 
EMPLOYER


ROSETTA RESOURCES INC.
 


By:
/s/ Gerald L. Maxwell  



GERALD L. MAXWELL
VICE PRESIDENT, HUMAN RESOURCES
 
 
10

--------------------------------------------------------------------------------